Name: Decision of the EEA Joint Committee No 187/1999 of 17 December 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: information and information processing;  EU institutions and European civil service;  environmental policy
 Date Published: 2001-03-15

 Avis juridique important|21999D0187Decision of the EEA Joint Committee No 187/1999 of 17 December 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 074 , 15/03/2001 P. 0018 - 0019Decision of the EEA Joint CommitteeNo 187/1999of 17 December 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 11/94 of the EEA Joint Committee of 12 August 1994(1).(2) According to Article 3(2) of Protocol 31 to the Agreement, the EFTA States participate fully in the European Environment Agency as set up in Council Regulation (EEC) No 1210/90(2).(3) Regulation (EEC) No 1210/90 has been amended by Council Regulation (EC) No 933/1999 of 29 April 1999 amending Regulation (EEC) No 1210/90 on the establishment of the European Environment Agency and the European environment information and observation network(3).(4) It is appropriate to amend Protocol 31 in order to reflect the changes to the European Environment Agency and the European environment information and observation network made by Council Regulation (EC) No 933/1999,HAS DECIDED AS FOLLOWS:Article 1The following shall be added at the end of Article 3(2)(a) in Protocol 31 to the Agreement:", as amended by Council Regulation (EC) No 933/1999(4)."Article 2This Decision shall enter into force on 18 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 253, 29.9.1994, p. 34.(2) OJ L 120, 11.5.1990, p. 1.(3) OJ L 117, 5.5.1999, p. 1.(4) OJ L 117, 5.5.1999, p. 1.